301 F.2d 315
NEW YORK CREDIT MEN'S ADJUSTMENT BUREAU, INC., as Trustee inBankruptcy of Warburton Paint & Wallpaper Co.,Inc., Plaintiff-Appellee,v.VALBETRO FACTORS, INC., Defendant-Appellant.
No. 285, Docket 27283.
United States Court of Appeals Second Circuit.
Argued March 30, 1962.Decided April 16, 1962.

Julius Zizmor, New York City, for plaintiff-appellee.
Lawrence C. Gutman, New York City (Raines & Gutman, New York City, on the brief), for defendant-appellant.
Before MEDINA, SMITH and HAYS, Circuit Judges.
PER CURIAM.


1
None of the findings below were, in our judgment, clearly erroneous.  There was sufficient proof to support each of these findings.  Moreover, we find no basis in the record for the charge that the amounts directed to be paid by appellant are in the nature of punitive damages.


2
Affirmed.